DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “182” has been used to designate both an open end and a bore.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 198.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
The drawings are objected to because Figures 4 and 5 do not illustrate proper cross hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 140, 20, 278, 92, 173, 30, 134, 177, 179, 181, 183.  Corrected drawing 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show following passages as described in the specification.  


    PNG
    media_image1.png
    222
    662
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    277
    664
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    310
    676
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    230
    658
    media_image4.png
    Greyscale


Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 
Specification
The disclosure is objected to because of the following informalities:
The specification recites “outer surface 120” and “inner surface 120”; however, both statements cannot be correct.  
The specification recites “tapered side surface 151” and “fastening arrangement 151”; however, both statements cannot be correct.  
The specification recites “radially extending abutment surface 183” and “spanner jacking points 183” however, both statements cannot be correct.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 27 recites the limitation "the circumference"; claim 30 recites the limitations “the bore”, “the width” and “radial width”; and claim 35 recites the limitation “the central longitudinal axis”.  There is insufficient antecedent basis for these limitations in the claims.
Claim 31 recites “a keying surface configured for purchase into the outer surface”; however, it is not clear to the Examiner exactly what this means. The Examiner is unable to determine the metes and bounds of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 33, 34 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6145893, Kuo.
	In regards to claim 21, in Figures 1-2 and associated paragraphs, Kuo discloses a seal assembly for a pipe, the seal assembly comprising: a connector body having a first section (41), and a second section (52), movable relative to one another; wherein the first section and the second section each has an open end configured for receiving a free end of a pipe; wherein the open end of the first and second sections are each 
In regards to claim 22, in Figures 1-2 and associated paragraphs, Kuo discloses the seal member is configured to be located substantially between the first section and the second section; and/or wherein the seal member is configured for providing a seal between an outer surface of the first section and an inner surface of the second section. 
In regards to claim 33, in Figures 1-2 and associated paragraphs, Kuo discloses the open end of each of said first and second sections of said connector body includes a seal surface, and wherein each mechanical interlock arrangement is configured for creating a seal between a respective pipe and the respective seal surface of connector 
	In regards to claim 34, in Figures 1-2 and associated paragraphs, Kuo discloses each mechanical interlock arrangement is configured for preventing or limiting axial movement of the connector body relative to the free end of a respective pipe. 
	In regards to claim 35, in Figures 1-2 and associated paragraphs, Kuo discloses each of said first and second sections of the connector body comprises a bore arranged for receiving the free end of the pipe, and wherein the seal assembly is configured for creating a seal between a side wall of said bore and a free end of a respective pipe; optionally, wherein the bore has a central longitudinal axis and is defined by a circumferential side wall, and wherein a portion of the side wall extends away from each open end of the connector body at an angle of less than 10.degree. with respect to the central longitudinal axis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679